DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 05/19/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11342740. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order. 

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11342740. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order. 

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11342740. Although the conflicting claim is not identical, they are not patentably distinct from each other because it is a simple word manipulation as claim is anticipated by different order.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-13, 17 rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (WO/2017141545 machine translation and hereinafter as Kei) in view of Lew et al. (20160301405)

Regarding claim 1. Kei teaches a power converter circuit [fig 1], comprising: a current sensing circuit [It should be noted that current sensing circuit is interpreted as a device that outputs a signal based on detecting voltages at two terminals, thus item 32 (excluding 50) outputs a signal based on detecting voltage at two terminals] that is configured to read a value of a voltage between the gate terminal of the field effect transistor and a source terminal [i.e. Vg’ and Vs’ respectively] of the field effect transistor [22b] and to estimate a drain terminal current of the field effect transistor using the read value of the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor [implicit see ¶1 of page 5, 32 estimates Ic]; and a gate driving circuit [31] that is configured to generate the maintenance signal responsive to the estimate of the drain terminal current.  
However, while Kei teaches a switch comprising a field effect transistor [see 22b], and being configured to maintain an on operational state responsive to a maintenance signal received through a gate terminal [function of 22b].  Kei does not explicitly mention the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches the field effect transistor being a wide bandgap field effect transistor [210, ¶18].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kei’s power circuit to a similar configuration as Lew power circuit in order to have a power converter circuit that has a relatively high gate to drain breakdown voltage, which yields a reliable circuit design [¶18].  

Regarding claim 2. Kei as modified teaches the power converter circuit of Claim 1, wherein the current sensing circuit is further configured to generate a sensing output signal [i.e. output of 39] based on a comparison [difference between read value and ground reference] of the read value of the voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and a voltage threshold [ground]; wherein the power converter circuit further comprises: a control circuit [50] that is configured to generate a gate driver control [i.e. Vg] signal responsive to the sensing output signal.

Regarding claim 4. Kei as modified teaches the power converter circuit of Claim 1, wherein the field effect transistor comprises a GaN Gate Injection Transistor (GIT) [¶18 Lew].  

Regarding claim 10. Kei teaches a power converter [fig 1] circuit, comprising: an overcurrent detection circuit [37 with 38 with 39] that is configured to read a value of a voltage between [Vg’ and Vs’] the gate terminal of the field effect transistor and a source terminal of the field effect transistor and to generate a comparison result [Smj and Soc] based on a comparison [difference between read value and ground reference] between a the read value of the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor and a reference voltage, 
and to generate an overcurrent fault signal [i.e. output of 39] in one of a first state and a second state based on the comparison result [i.e. logic high or low]; and a gate driving circuit [31] that is configured to generate the gate current signal responsive to the overcurrent fault signal being in the first state and to terminate the gate current signal responsive to the overcurrent fault signal being in the second state [implicit see ¶2-¶5 of 9].  
However, while Kei teaches a switch comprising a field effect transistor [see 22b], and being configured to maintain an on operational state responsive to a maintenance signal received through a gate terminal [function of 22b].  Kei does not explicitly mention the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches the field effect transistor being a wide bandgap field effect transistor [210, ¶18].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kei’s power circuit to a similar configuration as Lew power circuit in order to have a power converter circuit that has a relatively high gate to drain breakdown voltage, which yields a reliable circuit design [¶18].  

Regarding claim 11. Kei as modified teaches the power converter circuit of Claim 10, further comprising: a control circuit [50 Kei] that is configured to generate a gate driver control signal responsive to the overcurrent fault signal being in the first state.  

Regarding claim 12. Kei as modified teaches the power converter circuit of Claim 11, wherein the gate driving circuit is further configured to generate the gate current signal responsive to the gate driver control signal [function of Kei drive circuit].  

Regarding claim 13. Kei as modified teaches the power converter circuit of Claim 11, further comprising: a soft turn-off circuit that is configured to control a speed at which the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor is reduced responsive to the overcurrent fault signal being in the second state [Kei ¶1-¶6 of page 9].   

Regarding claim 17. Kei as modified teaches the power converter circuit of Claim 10, wherein the field effect transistor comprises a GaN Gate Injection Transistor (GIT) [¶18 Lew].



Allowable Subject Matter
Claims 3, 5-9, 14-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839